1-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I:  Claims 1- 20 are drawn to a network controller comprising: a processor and associated memory; a network interface coupled to the processor and associated memory, the network interface configured to receive a warning message from a network analytics engine, the warning message indicating a predicted impairment of one or more suspect communication links included in a current data path used to transmit data through a network; the processor and associated memory configured to: identify, in response to the warning message, one or more potential alternative data paths to be used to transmit the data through the network, the one or more potential alternative data paths excluding the one or more suspect communication links; determine whether a fault notification is received from a device associated with the one or more suspect communication links before expiration of a waiting period, the fault notification confirming the predicted impairment of the one or more suspect communications link; and in response to receiving the fault notification before expiration of the waiting period, set up a particular data path to be used to transmit the data through the network in place of the current data path, wherein the particular data path is selected from among the one or more potential alternative data paths. Which may be classified in class 370 subclass 236.2 (H04L12/703, H04L12/26).	
	II:  Claims 21-30 are drawn to an optical communications network, comprising: reconfigurable optical add drop multiplexers (ROADMs) coupled to each other via optical communication links; a Software Defined Networking (SDN) controller coupled to the ROADMS via other communication links, configured to establish data paths through the optical communications network by controlling network routing and wavelength assignments (RWAs) for the ROADMs; and the SDN controller further configured to: receive a warning message from an optical network analytics engine, the warning message including information identifying predicted impairment of one or more of the optical communications links included in a current data path; identify, in response to the warning message, one or more potential alternative data paths to be used to transmit the data through the network, the one or more potential alternative data paths excluding the one or more suspect communication links; determine whether a fault notification is received from a device associated with the one or more suspect communication links before expiration of a waiting period, the fault notification confirming the predicted impairment of the one or more suspect communications link; and in response to receiving the fault notification before expiration of the waiting period, set up a particular data path to be used to transmit the data through the network in place of the current data path, wherein the particular data path is selected from among the one or more potential alternative data paths. Which may be classified in class 398, subclass 46 (H04B10/077, H04B10/0771, H04J14/02, H04Q11/00). 
	III:  Claims 31-41 are drawn to An optical communications network comprising: a Software Defined Networking (SDN) controller configured to control routing and wavelength assignments (RWAs) of the optical communications network; a plurality of Reconfigurable receive the data associated with the link states from the SDN controller; maintain historical link-state data associated with the one or more optical links; predict, based on the historical link-state data, potentially impaired optical links of the one or more optical links; transmit prediction information associated with the potentially impaired optical links to the SDN controller; the SDN controller further configured to: determine, based on the prediction information, a first path through the optical communications network that avoids the potentially impaired optical links; and set up the first path through the optical communications network by transmitting control information to the plurality of ROADMs. Which may be classified in class 39, subclass 58 (H04B10/079, H04B10/2507; H04Q2011/0073).
	 Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I does not require the subcombination of invention II for instance, inter alia “reconfigurable optical add drop multiplexers (ROADMs) coupled to each other via optical communication links; a Software Defined Networking (SDN) controller coupled to the ROADMS via other communication links, configured to establish data paths through the optical communications network by controlling network routing and wavelength assignments (RWAs) for the ROADMs; and the SDN controller further configured to: receive a warning message from an optical network analytics engine, the warning message including information identifying predicted impairment of one or more of the optical communications links included in a current data path”;  The combination as claimed does not require the particulars of the subcombination as claimed because invention II does not require the subcombination of invention I for instance, inter alia “wherein frequencies of the radio frequency signals used by each pair of spreaders are equal, and frequencies of radio frequency signals used by any two pairs of spreaders are not equal; “a network interface coupled to the processor and associated memory, the network interface configured to….. one or more suspect communication links included in a current data path used to transmit data through a network; the processor and associated memory configured to.”
	Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I does not require the subcombination of invention III for instance, inter alia “receive the data associated with the link states from the SDN controller; maintain historical link-state data associated with the one or more optical links; predict, based on the historical link-state data, potentially impaired optical links of the one or more optical links; transmit prediction information associated with the potentially impaired optical links to the SDN controller; the SDN controller further configured to: determine, based on the prediction information, a first path through the optical communications network that avoids the potentially impaired optical links; and set up the first path through the optical communications network by transmitting control information to the plurality of ROADMs.” The combination as claimed does not require the particulars of the subcombination as claimed because invention III does not require the subcombination of invention I for instance, inter alia “one or more potential alternative data paths to be used to transmit the data through the network, the one or more potential alternative data paths excluding the one or more suspect communication links; determine whether a fault notification is received from a device associated with the one or more suspect communication links before expiration of a waiting period, the fault notification confirming the predicted impairment of the one or more suspect communications link.”
	 Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention II does not require the subcombination of invention III for instance, inter alia “receive the data associated with the link states from the SDN controller; maintain historical link-state data associated with the one or more optical links; predict, based on the historical link-state data, potentially impaired optical links of the one or more optical links; transmit prediction information associated with the potentially impaired optical links to the SDN controller; the SDN controller further configured to: determine, based on the prediction information, a first path through the optical communications network that avoids the potentially impaired optical links; and set up the first path through the optical communications network by transmitting control information to the plurality of ROADMs”. The combination as claimed does not require the particulars of the subcombination as claimed because invention III does not require the subcombination of invention II for instance, inter alia determine whether a fault notification is received from a device associated with the one or more suspect communication links before expiration of a waiting period, the fault notification confirming the predicted impairment of the one or more suspect communications link; and in response to receiving the fault notification before expiration of the waiting period, set up a particular data path to be used to transmit the data through the network in place of the current data path, wherein the particular data path is selected from among the one or more potential alternative data paths.”
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
3.	Restriction for examination purposes as indicated is proper because all these inventions 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
 /ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636